Citation Nr: 1523691	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a right achilles tendon disability, and if so, whether service connection is warranted.

2.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral foot disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1996 to October 2006.  

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2010 communication with VA, the Veteran asserted that left foot peripheral neuropathy should be service-connected, secondary to plantar fasciitis.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not currently have jurisdiction over it.  Service connection for left foot peripheral neuropathy is therefore referred to the AOJ for further development.


FINDINGS OF FACT

The Veteran's claims were denied in a December 2006 rating decision, and she did not timely appeal that decision.  The evidence associated with the claims file since then relates to unestablished facts necessary to substantiate the claims, and places the evidence for and against service connection in equipoise.


CONCLUSIONS OF LAW

The December 2006 decision is final.  New and material evidence has since been received and the claims for service connection of a right achilles disability and for a bilateral foot disability are reopened.  The criteria for service connection for right achilles tendonitis and bilateral plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 5107(b), 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 3.303, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2014).  

Board decisions that are not timely appealed are final.  38 U.S.C.A. § 7104(b)  (West 2014); 38 C.F.R. §§ 20.1100 (2014).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  
38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran's claims were initially denied in a December 2006 rating decision because her feet and ankle were found normal at an August 2006 VA examination.  She filed a notice of disagreement (NOD) that was received in January 2008.  The NOD was found to not be timely, and she did not appeal that finding.  The December 2006 rating decision is therefore considered final.  Since that time, evidence has been received that shows she has current diagnoses of bilateral plantar fasciitis and right achilles tendonitis.  As this evidence raises the possibility of substantiating the claims, they are reopened.

In regards to the merits, the evidence shows the Veteran entered service with normal feet and lower extremities.  Her STRs document complaints regarding her feet and right lower extremity.  She was diagnosed with bilateral plantar fasciitis in February 1998.  An April 2004 bone scan showed achilles tendinitis.  These diagnoses occurred during service.  

The remaining question is whether she has current disabilities related to her in-service treatment and diagnoses.  An August 2006 VA examiner did not provide any opinion, and instead indicated that the Veteran did not have any diagnosable disability.  In June 2010, her private physician provided an opinion that she currently has bilateral plantar fasciitis and achilles tendonitis that are related to the diagnoses and pain that she had during service.  

As the evidence is in equipoise, these claims are granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claims for service connection of a right achilles tendon disability and of a bilateral foot disability are reopened.

Service connection is granted for right achilles tendonitis and for bilateral plantar fasciitis.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


